Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 5 and 7-15 are pending and rejected. Claims 1-4 and 6 are withdrawn, claim 5 is amended, and claims 7-15 are newly added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 15, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 7, 8, 10, 11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dussarrat, US 2009/0075490 A1 in view of Tois, US 2003/0188682 A1, LaVoie, US 2012/0009802 A1, and Beldi, US 2003/0157345 A1, and alternatively further in view of Bellman, WO 2018/044837 A1.
Regarding claims 5 and 7, Dussarrat teaches a method of depositing a silicon oxide film on a surface of a substrate within a reaction space by a plasma-enhanced atomic layer deposition (PEALD) process (a method of preparing a silicon oxide film by introducing a wafer into a chamber, introducing a silicon-containing compound to the chamber, purging the chamber with an inert gas, and introducing an oxygen containing co-reactant under conditions suitable for the formation of a silicon oxide film on the wafer, 0031-0035, where the films can be formed by PEALD, 0050, and where plasma is formed from a continuously flowing co-reactant to provide the silicon containing film, 0064 and 0159, such that it is considered a PEALD process since the silicon containing precursor is alternated with the plasma cycle and because the instant specification at paragraph 0041 and Fig. 1 indicates that the PEALD process can include a continuously flowing reactant), the method comprising: 
providing an inert gas and a reactant gas to the reaction space, wherein the reactant gas comprises at least one of N2, O2, O3, N2O, CO2, H2O, or H2/O2 (where an oxygen-containing co-reactant in gaseous forms is introduced to the reaction chamber, 0035, where the oxygen-containing reactant or gas is selected from ozone, oxygen, vaporized water, hydrogen peroxide, or combinations thereof, 0043, and where the co-reactant can comprise a mixture of ozone and oxygen that has been diluted into an inert gas, 0044, such that when diluting the oxygen-containing gas such as oxygen and ozone an inert gas will also be introduced to the reaction space with the reactant gas), 
adding a chemical precursor, the chemical precursor comprising disiloxane (where a silicon-containing compound is introduced to the reaction chamber, 0033, where the silicon-containing compound can be disiloxane, 0041, i.e. claimed compound (I) where A and B and hydrogen), and 

Dussarrat does not teach using a compound of formula (I) where A is NH2 and B is H (the currently elected species).
 Tois teaches a process for producing silicon oxide containing thin films on a substrate by ALCVD where a vaporizable silicon compound is bonded to the growth substrate, and the bonded silicon compound is converted to silicon dioxide by contacting it with a vaporized reactive oxygen source such as ozone (abstract). They teach that the silicon source contains at least one organic ligand and can be a siloxane of the formula SiyOy-1L2y+2, where y is an integer 2-4 and L can be an amino group, i.e. NH2 (0025, 0027, and 0028). Therefore, Tois teaches that a disiloxane compound having all but at least one hydrogen atoms substituted for amino groups (so as to provide for the at least one organic ligand) can be used to form a silicon oxide film by reaction with a reactive oxygen source such as ozone, i.e. where n=2 and all but at least one of the L groups are NH2. 
2. According to MPEP 2144.05 II A, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Dussarrat in view of Tois do not teach applying RF power to the reaction space and they do not teach that the inert gas is continuously provided to the reaction space throughout the PEALD process so that the silicon-containing precursor is added to the inert gas. 
Dussarrat further teaches that the co-reactant in the gaseous form can be introduced continuously to the reaction chamber (0064 and 0159-0172).
LaVoie teaches methods of depositing a film on a substrate surface by surface mediated reactions in which a film is grown over one or more cycles of reactant adsorption and reaction (abstract). They teach (a) introducing a silicon oxide precursor into the reaction chamber under conditions allowing the precursor to adsorb onto the substrate surface, (b) purging the precursor from the reaction chamber while the precursor remains adsorbed on the substrate surface, (c) exposing the substrate surface to plasma to drive a reaction of the dielectric precursor on the substrate surface to form a portion of the dielectric film, introducing a dopant species into the chamber, and (e) repeating (a)-(c) (0004). They teach that in certain embodiments, an oxidant flows into the reaction chamber prior to and during (a)-(c) (0005 and Fig. 1). They teach that the oxidant flows continuously during delivery of the principal reactant and also during the plasma phase (0041, 0043, and Fig. 1). They teach that the continuously flowing reactant may be delivered to the reaction chamber in conjunction with a carrier gas such as argon (0041). They teach reactant A exposure includes a controlled flow rate of an inert gas such as nitrogen, argon, and helium (0097 and Fig. 1). They teach that the inert gas may be provided to assist with pressure and/or temperature control of the process station, evaporation of a liquid precursor, more rapid delivery of the precursor and/or as 
From the teachings of LaVoie, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Dussarrat in view of Tois to have continuously provided inert gas to the reaction space throughout the PEALD process along with the oxidant or co-reactant because LaVoie teaches that inert gas can be provided continuously along with a reactant gas in a process similar to that of Dussarrat (i.e. continuously providing an oxidant reactant, which is indicated as optionally being diluted with an inert gas, pulsing a principal reactant such as  the silicon-containing reactant, and providing plasma for the reaction), where continuously flowing the inert gas assists with pressure and/or temperature control of the process station, evaporation of a liquid precursor, more rapid delivery of the precursor and/or as a sweep gas for removing process gases from the process station and/or process station plumbing such that it will be expected to provide the same benefits in the process of Dussarrat in view of Tois. Further, from the teachings of LaVoie, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have applied RF power to the reaction space to form the plasma because LaVoie indicates that RF power is suitable for generating plasma in a process similar to that of Dussarrat in view of Tois 
Dussarrat teaches that when the silicon containing compound is a liquid at ambient temperature, it can be pulsed into the chamber using a bubbler technique where an inert gas is bubbled into a container of the compound to introduce the compound to a chamber (0049), indicating that when a liquid silicon-containing compound is used, an inert gas will flow through a precursor source vessel before the inert as is provided to the reaction space. They do not indicate that the precursor suggested by Dussarrat in view of Tois and LaVoie is liquid.
Beldi teaches a method of using low pressure plasma for depositing a barrier coating on a substrate where the barrier layer consists of a silicon oxide (abstract). They 
From the teachings of Beldi, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have added the chemical precursor to the inert gas by flowing the inert gas through a precursor source vessel before providing the inert gas to the reaction space because Dussarrat indicates that such a bubbling process is suitable for providing gaseous silicon-containing precursor to the reaction space when the precursor is liquid, LaVoie suggests continuously flowing the inert gas to the reaction space, and Beldi indicates that organosiloxane compounds similar to the compound suggested by Dussarrat in view of Tois and LaVoie (i.e. disiloxane compounds) are generally liquid such that it will be expected to also be a liquid at ambient temperature and suitable for being supplied to the reaction space via bubbling using the inert gas as indicated by Dussarrat. Therefore, the chemical precursor will be added to the inert gas by flowing the inert gas through the precursor vessel before providing the inert gas to the reaction space. 
Alternatively further in view of Bellman:
Dussarrat in view of Tois, LaVoie, and Beldi do not specifically teach using a compound meeting the requirements of claim 5 and 7 wherein A is NH2 and B is H.
Bellman teaches glass articles and methods of making glass articles where a thin sheet and carrier are bonded together using a coating layer that is an organosiloxane polymer coating layer (abstract). They teach coating the bonding surface with a coating layer comprising a plasma polymerized organosiloxane compound (0009). They teach 2-R7 are independently selected from hydrogen, halogen, alkoxy, amino, etc., or a combination thereof (0126).

    PNG
    media_image1.png
    204
    422
    media_image1.png
    Greyscale

Therefore, Bellman indicates that a compound having a combination of hydrogen and amino groups can be used to form an organosiloxane film by PEALD, i.e. a Si-O containing film.
	From the teachings of Dussarrat, Tois, and Bellman, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have selected the claimed compound wherein A is NH2 and B is H because Dussarrat indicates that disiloxane (where A and B are H) successfully deposits a silica film, Tois indicates that an amino substituted disiloxane having at least one organic group successfully deposits a silica film, and Bellman indicates that a compound containing R groups independently selected from a group including a combination of hydrogen and amino groups can be used to deposit a Si-O containing film such that by selecting a disiloxane compound where A is NH2 and B is hydrogen it will be expected to also provide the desired and predictable result of depositing a silicon oxide film. 
Regarding claim 8, Dussarrat in view of Tois, LaVoie, and Beldi and alternatively further in view of Bellman suggest the limitations of instant claim 5. one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  
Regarding claim 10, Dussarrat in view of Tois, LaVoie, and Beldi and alternatively further in view of Bellman suggest the limitations of instant claim 5. LaVoie further teaches that parameter ranges for depositing silicon dioxide include flowing Ar, i.e. the inert gas during each step such that it flows continuously, at a range from 1-20 slm (0094, 0158, Table 2, and Table 5). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have flowed the inert gas continuously at a rate of 1-20 slm because LaVoie indicates such a flow rate is suitable when depositing a silicon oxide film with continuously flowed inert gas such that it will be expected to provide a suitable inert gas flow rate for the deposition process. Therefore, the flow rate of the inert gas overlaps the range of claim 10. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Regarding claim 11, Dussarrat in view of Tois, LaVoie, and Beldi and alternatively further in view of Bellman suggest the limitations of instant claim 5. Dussarrat further teaches that the pulse of oxygen-containing gas can be delivered to the reaction chamber at a flow rate of 10 to 1000 sccm (0049), i.e. 0.01-1 slm, such that it overlaps the claimed range. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Regarding claim 13 Dussarrat in view of Tois, LaVoie, and Beldi and alternatively further in view of Bellman suggest the limitations of instant claim 10. Dussarrat further teaches that the silicon-containing film may be formed with a reaction chamber pressure at 0.1 to 1000 Torr, i.e. about 13 Pa to 1330 kPa (0023). They teach that the pressure inside the chamber may also be less than 2 Torr (~267 Pa) (0052). Therefore, Dussarrat suggests performing the process either at a pressure overlapping or within the claimed range. LaVoie also teaches performing the process at a pressure ranging from 1-4 Torr (~133-533 Pa) (0093 and Table 1), such that it is within or overlapping the range of Dussarrat. From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the pressure within a range of ~133-533 Pa because LaVoie indicates that such a pressure range is suitable for forming a silicon oxide film and the pressure is within the broad range taught by Dussarrat such that it is expected to provide a suitable pressure range for the deposition process. Therefore, Dussarrat in view of Tois, LaVoie, and Beldi and alternatively further in view of Bellman suggest using a pressure range within the claimed range. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  
Regarding claim 14 Dussarrat in view of Tois, LaVoie, and Beldi and alternatively further in view of Bellman suggest the limitations of instant claim 5. Dussarrat further teaches purging the reaction space after adding the precursor for 6 seconds (0011-0015, 0018, and 0159-0172), such that the reaction space will be purged after adding the precursor for a time within the claimed range. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  
Regarding claim 15 Dussarrat in view of Tois, LaVoie, and Beldi and alternatively further in view of Bellman suggest the limitations of instant claim 5. Dussarrat further teaches repeating a cycle of 1) nitrogen gas purge, 2) silicon-containing compound gas pulse, 3) nitrogen gas purge, and 4) oxygen pulse while switching on plasma, such that when repeating the process the reaction space will be purged after applying plasma, i.e. RF power as suggested by LaVoie (0121-0139). Dussarrat further teaches that the excited species formed during the plasma activation have a very short lifetime and will rapidly disappear following plasma deactivation such that purging of the reaction chamber with an inert gas subsequent to plasma deactivation may not be necessary (0064). Therefore, Dussarrat indicates that purging after plasma may not be necessary, but they provide an example where purging is done after plasma treatment. 
.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dussarrat in view of Tois, LaVoie, and Beldi and alternatively further in view of Bellman as applied to claim 8 above, and further in view of Qian, US 2016/0276148 A1.
	Regarding claim 9, Dussarrat in view of Tois, LaVoie, and Beldi and alternatively further in view of Bellman suggest the limitations of instant claim 8.
	They do no teach the power per cm2.
	Qian teaches methods of depositing films by ALD (abstract). They teach performing atomic layer deposition whereby a cycle include exposing the substrate to a silicon-containing precursor in a non-plasma environment for a duration sufficient to 2 and about 2.122 W/cm2 (0062-0064). They teach that the plasma may be generated by applying a radio frequency (RF) field to a gas (0064). They teach that the substrate is exposed to the second reactant for a time between about 1 second and about 60 seconds, or about 2.5 seconds, or about 30 seconds (0070).
From the teachings of Qian, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Dussarrat in view of Tois, LaVoie, and Beldi and alternatively further in view of Bellman to have used an RF power between 0.2122 and about 2.122 W/cm2 because Qian indicates that such a power is suitable for forming a plasma when reacting a silicon-containing precursor with an oxidant such as those taught by Dussarrat, i.e. ozone, oxygen, water, and hydrogen peroxide such that it will be expected to provide a suitable power for generating the plasma in the process of Dussarrat in view of Tois, LaVoie, and Beldi and alternatively further in view of Bellman. Therefore, the power is within the range of instant claim 9. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  

	
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Dussarrat in view of Tois, LaVoie, and Beldi and alternatively further in view of Bellman as applied to claim 5 above, and further in view of Nakano, US 2012/0264305 A1.
Regarding claim 12, Dussarrat in view of Tois, LaVoie, and Beldi and alternatively further in view of Bellman suggest the limitations of instant claim 5. LaVoie further teaches that continuously supplying reactant A to the process station may reduce or eliminate a reactant A flow rate turn-on and stabilization time compared to an ALD process where reactant A is first turned on, then stabilized and exposed to the substrate, then turned off (0096). They teach that a process gas control program may include code for controlling gas composition and flow rates and optionally for flowing gas into one or more process stations prior to deposition in order to stabilize the pressure in the process station (0225). 
They do not teach stabilizing the flow before adding the precursor. 
Nakano teaches depositing a spacer film on a template by ALD (abstract). They teach that the pressure and gas flows in the reactor are stabilized and then the precursor is introduced into the reactor (0042).
From the teachings of LaVoie and Nakano, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have stabilized the pressure of the reaction space and the flow of the inert and reactant gas into the reaction space before adding the precursor because LaVoie teaches that reactant A, i.e. the continuously flowing reactant is stabilized, that the process includes stabilizing the pressure in the process station, i.e. reaction space, prior 

Response to Arguments
Applicant's arguments filed January 14, 2021 have been fully considered and are persuasive in light of the amendments to claim 5. Therefore, a new rejection has been made over Dussarrat in view of Tois, LaVoie, and Beldi and alternatively further in view of Bellman. 
In light of the amendments to claim 5, the previous double patenting rejection has been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761.  The examiner can normally be reached on Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA D MCCLURE/Examiner, Art Unit 1718